internal_revenue_service number release date index number ------------------- -------------------------- ---------------- ----------------------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-101198-07 date december ---- ----------------- ---------------------- ------------------------------------ ------------------------------------ legend legend taxpayer ---------------------------------------------------------------------- date trs a ---------------------------------------------------------------------- trs b ---------------------------------------------------------------------- a month month corporation a manager b dear ------------- correspondence requesting a private_letter_ruling on behalf of taxpayer you have requested a ruling that the ownership of health care facilities described below by taxpayer’s taxable reit subsidiaries trss trs a and trs b will not cause the trss to fail to qualify as trss under sec_856 of the internal_revenue_code this is in reply to a letter dated date and subsequent ----------------------------------------------------- ----------------------------------- -------------- -------------- ---- taxpayer is a publicly-traded domestic_corporation that elected to be taxed as a plr-101198-07 facts real_estate_investment_trust reit beginning date taxpayer is engaged in the acquisition ownership and management of hospital and senior care properties except for certain medical office buildings taxpayer’s facilities are leased to health care operating companies under triple net leases that require the lessee to pay all property- related expenses taxpayer’s trss trs a and trs b acquired direct or indirect interests in senior living facilities in month and month the senior living facilities include a assisted living and alzheimer care facilities both of which provide medical or ancillary services and b either or both assisted living and alzheimer’s facilities in combination with an independent living facility where no healthcare or medically related_services are provided all in a single building or as a single continuum care center with an undivided property interest together the facilities taxpayer represents that the facilities are healthcare facilities as defined in sec_856 most of the facilities are owned in joint_venture partnerships in which the trss are substantial partners all of the facilities are managed by a wholly-owned subsidiary of corporation a manager under b year management agreements manager is an operator and manager of several senior living facilities in the united_states and is unrelated to the trss and taxpayer under the terms of the management agreements the trss cannot be involved in any component of the operations or services of the facilities manager is responsible for collecting revenues from and paying the expenses of the facilities manager is responsible for maintaining and insuring the facilities all procurement for the facilities the recruiting hiring supervision training and discharge of employees setting and collecting all fees obtaining any required permits or licenses for operating the facilities and managing and directing day-to-day activities at the facilities additionally manager acts on behalf of the trss in executing resident agreements leases and occupancy agreements manager is also responsible for all accounting and financial matters relating to each of the facilities law and analysis sec_856 provides that a corporation shall not be considered a reit for any_tax year unless at the end of each quarter of the tax_year except with respect to a trs i not more than percent of the value of the reit’s total assets is represented by the securities of any one issuer and ii the reit does not hold securities having a total voting power or value of more than percent of the outstanding securities of any one issuer sec_856 provides that up to percent of a reit’s total assets may be represented by securities of one or more trs sec_856 provides that a trs cannot directly or indirectly operate or sec_856 provides that any corporation in which a trs owns directly or plr-101198-07 sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs manage a lodging_facility or a health_care_facility for purposes of sec_856 a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xviii of the social_security act with respect to the facility facility or a health_care_facility by a trs furthermore sec_856 provides rules concerning the leasing and operation of lodging_facilities by a trs for which there is no corresponding section concerning the ownership or operation of a health_care_facility by a trs see sec_856 and however those rules are instructive in addressing the issue of whether a trs’s involvement in the leasing or ownership of a health_care_facility rises to the level of directly or indirectly managing or operating the health_care_facility although sec_856 prohibits a trs from operating or managing a lodging_facility sec_856 specifically permits a trs to lease a lodging_facility from its parent reit although a trs may hold an interest in a lodging_facility as a lessee it’s legal status is not enough to cause it to be treated as directly or indirectly operating or managing the lodging_facility as long as it is operated by an eligible_independent_contractor similarly ownership of lodging or health care facilities without other activity on the part of the trs is distinguishable from the operation or management of those facilities in the present case the trss’ ownership and activities with respect to the facilities do not rise to a level that will cause the trss to be treated as directly or indirectly operating or managing the facilities accordingly based on the information submitted and representations made we conclude that the ownership of the facilities will not cause either of the trss to fail to qualify as a trs under sec_856 sec_856 does not provide any limitations on the ownership of either a lodging plr-101198-07 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no opinion is rendered concerning the operation or management of the facilities this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
